


110 HR 755 : Promoting Transparency in Financial

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 755
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 28, 2007
			Received; read twice and referred to the Committee on
			 Banking, Housing, and Urban Affairs
		
		AN ACT
		To require annual oral testimony before the
		  Financial Services Committee of the Chairperson or a designee of the
		  Chairperson of the Securities and Exchange Commission, the Financial Accounting
		  Standards Board, and the Public Company Accounting Oversight Board, relating to
		  their efforts to promote transparency in financial reporting.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Transparency in Financial
			 Reporting Act of 2007.
		2.FindingsCongress finds the following:
			(1)Transparent and
			 clear financial reporting is integral to the continued growth and strength of
			 our capital markets and the confidence of investors.
			(2)The increasing
			 detail and volume of accounting, auditing, and reporting guidance pose a major
			 challenge.
			(3)The complexity of
			 accounting and auditing standards in the United States has added to the costs
			 and effort involved in financial reporting.
			3.Annual testimony
			 on reducing complexity in financial reportingThe Securities and Exchange Commission, the
			 Financial Accounting Standards Board, and the Public Company Accounting
			 Oversight Board shall annually provide oral testimony by their respective
			 Chairpersons or a designee of the Chairperson, beginning in 2007, and for 5
			 years thereafter, to the Committee on Financial Services of the House of
			 Representatives on their efforts to reduce the complexity in financial
			 reporting to provide more accurate and clear financial information to
			 investors, including—
			(1)reassessing
			 complex and outdated accounting standards;
			(2)improving the
			 understandability, consistency, and overall usability of the existing
			 accounting and auditing literature;
			(3)developing
			 principles-based accounting standards;
			(4)encouraging the
			 use and acceptance of interactive data; and
			(5)promoting
			 disclosures in plain English.
			
	
		
			Passed the House of
			 Representatives February 27, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
